Citation Nr: 0412058	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  01-02 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right wrist wound, involving Muscle Group VII, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for disfiguring scars 
of the right side of the face and lower lip, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from September 1943 
to November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied ratings in excess of 10 percent for 
the veteran's service-connected residuals of a right wrist 
wound involving Muscle Group VII, and for disfiguring scars 
on the right side of the face and lower lip.  

In June 2003, in the interest of due process, the Board 
remanded the veteran's claim to the RO.  In November 2003, 
the RO determined that there had been clear and unmistakable 
error in the June 2000 rating decision that denied a rating 
in excess of 10 percent for the veteran's facial scars, and 
awarded a 30 percent evaluation for the veteran's service-
connected facial scars, effective from December 1999.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that residuals of the 
veteran's service-connected right wrist wound, involving 
Muscle Group VII, are manifested by more than moderate muscle 
disability.

2.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's service-
connected disfiguring scars of the right side of the face and 
lower lip result in exceptionally repugnant deformity or 
disfigurement, and there is no indication of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right wrist wound, involving Muscle Group 
VII, have not been met.  38 U.S.C.A. §§ 1155, 5100-5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.55, 
4.56, 4.73, Diagnostic Code 5307 (2003).

2.  The criteria for an evaluation in excess of 30 percent 
for disfiguring scars of the right side of the face and lower 
lip have not been met.  38 U.S.C.A. § 1155, 5100-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic 
Code 7800 (2002), effective prior to August 30, 2002; 67 Fed. 
Reg. 49,590-599 (July 31, 2002) (codified at 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2003)), effective August 30, 
2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that in January 1945, during 
the Battle of the Bulge, the veteran sustained a mortar wound 
(high explosive) to the right wrist and powder burns to his 
face when a mortar shell tube he fired exploded.  Initial 
treatment involved a sulfa dressing to the right wrist and 
face burns.  According to records dated the following day, 
the veteran had a penetrating shell fragment wound (mortar) 
of his right wrist and lacerating facial wounds; both 
injuries were described as moderately severe.  Another 
medical record indicates that the lacerating wounds of the 
right wrist were mild.  He underwent debridement of the 
wounds, and pressure dressings were applied.  

The medical records further reflect that the veteran was 
hospitalized until March 1945 and treated for his wrist and 
face wounds.  An early February 1945 hospital record 
describes the veteran's hand wounds as healed.  The veteran 
was returned to general assignment duty in March 1945, at 
which time the pertinent diagnosis was shell wound (high 
explosive, mortar), penetrating, multiple, slight, right 
wrist and right side of face.  When examined for separation 
in November 1945, it was noted that in January 1945 the 
veteran had sustained powder burns on his face, right hand, 
and right ear for which he was hospitalized.

Post-service, in March 1946, the RO granted the veteran's 
claim for service connection for moderately disfiguring scars 
on the right side of the face and awarded a 10 percent 
disability evaluation.  In a March 1947 rating decision, the 
RO granted service connection for a right (major) wrist wound 
involving Muscle Group VII, and awarded a 10 percent 
disability evaluation.

In an October 1950 VA examination report, the examiner 
recounted that theveteran had suffered severe powder burns in 
service that injured the right side of his face, and a severe 
right wrist injury as a result of the explosion, and that a 
portion of the radius bone was blown off as a result of the 
injury.  The veteran complained that, besides disfigurement 
as a result of the powder burns, he had a definite weakening 
of the right wrist.  On examination, there was a marked 
bluish powder-burned scar area on the entire right cheek, the 
nose, including the right side of the nose in the superior 
surface and both lips, and down over the entire lips and 
chin.  There were also powder burns on the palm of the right 
hand, the dorsum of the right hand, and the wrist of the 
right hand.  The wrist was noted to manifest normal flexion 
and extension.  An X-ray of the veteran's right wrist showed 
some increased density of the lunate bone and an old aseptic 
necrosis was thought to possibly be present.  The bone was 
very well filled out, and the remaining portions of the 
skeleton in that area were normal.  There were no unusual 
soft tissue shadows.  Diagnoses included scar, moderately 
disfiguring, of the right side of face, nose and lips as 
residuals of powder burns, and healed wound of the right 
wrist.   

In December 1999, the RO received the veteran's current claim 
for increased ratings for his service-connected facial scars 
and right wrist disability.  VA and non-VA medical records, 
dated from 2000 to 2003, are associated with the claims file 
but are not referable to complaints of, or treatment for, the 
service-connected facial scars or right wrist disability.




The veteran, who was 76 years of age, underwent VA 
examination for scars in March 2000.  The examiner noted the 
history in 1945 of a mortar shell having exploded very near 
him and injured the right side of his face and lower lip, 
resulting in permanent hyperpigmentation of these two areas 
of his body.  The veteran also reported that he sustained 
second and third-degree burns on his right forearm.  On 
examination, on the right side of the veteran's face and 
upper/lower lip there was a 6 x 8 centimeter (cm.) area of 
pigmentation or powder burn.  On both upper extremities there 
was marked solar damage to the skin in both the upper 
extremity and the forearm.  The examiner noted that it was 
difficult to discern any residuals of second and third-degree 
burns on the right upper extremity because the veteran had 
subsequently developed severe solar dermatosis.  Both upper 
extremities had a great deal of sun damage.  On the forearm 
and upper arm there were multiple flat solar keratoses 
visible.  The pertinent diagnoses included powder burn, 
severe, right face and right side of the lower lip.  

Included in the file are three unretouched color photographs 
taken in March 2003.  The photographs show the veteran's lip, 
the right side of his face and his forearm (evidently his 
right forearm).

In April 2000, the veteran underwent VA muscules examination.  
The examination report noted the veteran's wartime history of 
sustaining injury to his right wrist and forearm when a 
mortar exploded near him during the Battle of the Bulge in 
Europe.  He said he was taken to Luxemburg, underwent 
surgery, and ultimately was hospitalized for three months.  
The veteran indicated he was right hand-dominant and 
experienced resultant stiffness in his right wrist.  After 
service, he had worked full time as a plaster and stucco 
worker, and at the time of the examination had been retired 
for nearly twenty years.  He complained of having weakness 
all over, but had no specific weakness in his right upper 
extremity and no significant pain.

On examination, the veteran had a loss of motion of the right 
wrist with extension to 45 degrees, flexion to 60 degrees, 
ulnar deviation to 30 degrees. and radial deviation of 15 
degrees.  Otherwise, the range of motion of the rest of the 
joints of his hand was full, fluid, and without pain.  The 
veteran had normal grip strength.  He was intact to light 
touch and pinprick throughout, and all of the major muscle 
groups were essentially normal (5/5).  He did not have any 
pain with range of motion of the wrist.  The X-ray 
examination of the right wrist revealed a small piece of 
shrapnel in the volar soft tissue at the base of the third 
metacarpal and avascular necrosis with cystic changes of the 
lunate, without significant joint space narrowing.  However, 
the veteran had severe degenerative changes of the index 
metacarpal phalangeal joint.  The diagnoses were status post 
shrapnel injury to the right upper extremity, with subsequent 
degenerative cystic formation in the lunate and a loss of 
range of motion of the right wrist that was non-painful, with 
no significant functional limitation at that time, and 
advanced degenerative arthritis of the index metacarpal 
phalangeal joint, with good range of motion and no pain on 
examination.

In an August 2000 written statement, D.H., M.D., said he had 
treated the veteran since February 1998 for multiple medical 
problems that included severe degenerative joint disease.

In his December 2000 notice of disagreement, the veteran 
reported having painful motion and moderate loss of use of 
his right wrist.  He said the scars on the right side of his 
face and lower lip were disfiguring, and he had grown a beard 
and moustache to hide them. 

In his March 2001 substantive appeal, the veteran said his 
right wrist disability did not cause pain, but he had limited 
motion and loss of strength associated with wrist fatigue 
after use.  He said his facial scarring was very visible, and 
embarrassed him.

In January 2002, the veteran underwent another VA examination 
for scars.  According to the examination report, the veteran 
had residuals of the first degree burn areas seen on the 
right side of his face.  There was atrophy, a blotching 
pigmentation, and some bluish discoloration.  This was also 
seen in the upper right extremity and the right side of the 
face.  The diagnosis was first and second degree burns of the 
right side of the face and the upper right side extremity.  




Also in January 2002, the veteran underwent another VA 
muscules examination.  According to the examination report, 
the veteran was a plasterer prior to entering service, and 
after discharge resumed that job until 1974, when he stopped 
due to back problems.  It was noted that for a long period 
(after his right wrist injury in service) the veteran had 
restriction of mobility of the right wrist and hand and 
weakness, but he said that his work as a plasterer had 
strengthened his arm and he had gained most of his movement 
back.  The veteran also had suffered from severe 
osteoarthritis of the left knee, and had undergone a left 
total knee arthroplasty since he retired.

On examination of the veteran's upper extremities, there was 
full range of motion of the shoulders and elbows.  Right 
wrist range of motion was ulnar deviation to 30 degrees and 
dorsiflexion to 60 degrees.  The veteran had good muscle 
strength of grade V bilaterally, and was able to make a full 
grip on both sides with no restriction of mobility of the 
digits.  There was tenderness in the dorsum of his wrist and 
on the distal end of the ulna, and tattoo on the skin at the 
medial aspect of the wrist and in the dorsum of the hand, but 
the veteran had normal pulses and there was no sensory 
deficit.  Adson's test was negative.  It was noted that X-
rays taken in March 2000 of the veteran's wrist had shown a 
cystic change at the lunate bone, thought to be related to 
post-traumatic in origin, and metallic foreign bodies 
projecting over the right third metacarpal in the right third 
proximal phalanx.  There was deformity of the right second 
metacarpal head with narrowing of the joint space, felt to be 
related to post-traumatic degenerative joint disease with 
cystic change.  The veteran had developed traumatic arthritis 
of the right wrist in the metacarpophalangeal joint of the 
right index finger.  The examiner did not feel new X-rays 
were needed.  There was no objective sensory deficit or 
weakness of any muscles noted in the lower extremities.  

Five unretouched color photographs, taken in January 2002, 
are also associated with the claims file.  There are three 
photographs of the veteran's right forearm and wrist and two 
photographs of the right side of his face and lip.


II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In June 2003, the RO provided the veteran with correspondence 
clearly outlining the duty-to-assist requirements of the 
VCAA.  In addition, the appellant was advised, by virtue of a 
detailed January 2001 statement of the case (SOC), and 
supplemental statements of the case (SSOCs), issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claims.  
We, therefore, believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish an increased rating.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the November 2003 SSOC contained the new duty-to-assist law 
and regulation codified at 38 U.S.C.A. § 5107 (West 2002) and 
38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected right wrist disability and facial lacerations, and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is 
inadequate for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

1.  Increased Rating for Right Wrist Disability

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Residuals of shell fragment wounds to the various muscle 
groups are rated generally under the provisions of 38 C.F.R. 
§ 4.73.  The schedular criteria for muscle injuries 
evaluated, as well as the provisions of 38 C.F.R. 4.55, 4.56 
that relate to evaluation of muscle injuries, were revised 
effective July 3, 1997, as set forth in 38 C.F.R. 4.55, 4.56, 
and 4.72.  See 62 Fed. Reg. 30,237-240 (1997).  For instance, 
38 C.F.R. 4.72 was removed and the provisions contained in 
that regulation was incorporated into the provisions of 38 
C.F.R. 4.56 (2003).  The revised Rating Schedule provisions 
were not promulgated to substantively change the criteria, 
but rather "to update this portion of the rating schedule to 
ensure that it uses current medical terminology and 
unambiguous criteria."  62 Fed. Reg. at 30,235.

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Code (DC) 5307, reveals no changes in the 
evaluations provided for the classifications of disability 
from muscle injuries (slight, moderate, moderately severe, 
and severe).

The regulatory changes did not result in any material change 
to the respective rating criteria for the veteran's affected 
muscle group, which both before and after the regulatory 
changes is evaluated under DC 5307.  The veteran's right 
wrist wound, involving Muscle Group VII, involves functions 
including flexion of the wrist and fingers.  In addition, 
Muscle Group VII involves muscles arising mainly from the 
internal condyle of the humerus: the flexors of the carpus 
and long flexors of fingers and thumb, and the pronator.

The veteran's service-connected disability is currently 
evaluated as 10 percent disabling under DC 5307.  Under that 
code, and with respect to the dominant hand, a 10 percent 
evaluation is warranted upon a showing of moderate 
impairment.  Id. A moderately severe disability in the 
dominant hand warrants a 30 percent evaluation (a 20 percent 
evaluation is warranted in the non-dominant hand).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Functional loss must be considered for any 
musculoskeletal disability.  DeLuca v. Brown, 8 Vet. App. at 
206.

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56.

Under the revised regulations, effective July 3, 1997, 38 
C.F.R. 4.56, governing the evaluation of muscle disabilities 
reflects that:  (a) An open comminuted fracture with muscle 
or tendon will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal; (b) A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, in pertinent part, disabilities resulting from 
muscle injuries shall be classified as follows:

Moderate disability of a muscle anticipates a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. 4.56(d)(3).

Severe disability of muscles contemplates through-and- 
through or deep penetrating wounds due to high velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There are 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

If present, the  following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. 4.56(d)(4).

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991), the Court 
interpreted the applicable regulations as providing that a 
through-and-through muscle wound was to be rated as at least 
of the moderate degree of injury for each muscle group 
injured.  The Court has also held that the regulation 
appeared to require "muscle damage" but specified no 
minimum degree of damage in order for the injury to be of 
moderate degree.  See Beyrle v. Brown, 9 Vet. App. 377, 385 
(1996).

VA regulations also provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. 38 C.F.R. 
§ 4.40 (2003).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Degenerative arthritis, including post-traumatic arthritis 
that is established by X ray findings, will be rated based on 
limitation of motion of the specific joint involved.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Limitation of motion of the major or minor wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with forearm is assigned a 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
Favorable ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion is assigned a 20 percent disability rating for 
the minor arm and a 30 percent disability rating for the 
major arm.  38 C.F.R. § 4.71a, DC 5214.

Normal ranges of motion of the wrist are shown at 38 C.F.R. § 
4.71, Plate I.  A "normal" range of motion in the wrist 
includes 70 degrees of dorsiflexion, 80 degrees of palmar 
flexion, 20 degrees of radial deviation, and 45 degrees of 
ulnar deviation.

For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions.  
38 C.F.R. § 4.55(b).  Muscle injury ratings will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions. 38 C.F.R. § 4.55(a).  The combined evaluation of 
muscle groups acting upon a single unankylosed joint must 
generally be lower than the evaluation for unfavorable 
ankylosis of that joint. 38 C.F.R. § 4.55(d).

The veteran is right-handed, and the condition at issue 
involves the dominant arm.

Subjectively, the veteran complains of constant right wrist 
fatigue, stiffness, and limited motion.  Objectively, the 
collective medical evidence from the 2000 and 2002 VA 
examinations reveals no demonstration of any muscle weakness 
or atrophy, impaired muscle tone, swelling, or pain on 
movement attributed to the veteran's service-connected right 
wrist wound.  There is some limitation of motion of the right 
wrist, but there is no indication that the right wrist 
disability would be rated 10 percent under limitation of 
motion codes, even when the effects of pain on use are 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5314, 5315, 5207; DeLuca, supra.  X-ray evidence 
revealed what appeared to be a post-traumatic cystic change 
at the lunate bone, and metallic foreign bodies projecting 
over the right third metacarpal in the right third proximal 
phalanx.  There was deformity of the right second metacarpal 
head with narrowing of the joint space felt to be related to 
post-traumatic degenerative joint disease with cystic change.  
It was noted that the veteran had developed traumatic 
arthritis of the right wrist in the metacarpophalangeal joint 
of the right index finger.  Nevertheless, in March 2000, the 
VA examiner reported non-painful limitation of motion of the 
wrist and good range of motion without pain of the index 
finger.  That VA physician said the veteran had no 
significant functional limitation due to the service-
connected right wrist disability.  In January 2002, the VA 
examiner also reported findings of some limitation of motion 
with tenderness over the dorsum of the wrist, but no 
restriction of mobility of the digits and no sensory 
deficits.  The veteran had good muscle strength and full grip 
strength. 

The January 2002 VA examination for scars noted some 
discoloration evident on the veteran's right upper extremity, 
although the April 2000 VA examiner commented that it was 
difficult to tell the second and third degree burns because 
the veteran had subsequently developed severe solar 
dermatosis during his post-service years.  In any event, 
these are asymptomatic and not compensable under the scar 
rating criteria.  See infra.

Thus, the Board finds that the preponderance of the evidence 
is against finding that the residuals of the right wrist 
wound involving Muscle Group VII more closely resemble the 
criteria of a moderately severe disability required for a 30 
percent evaluation.  38 C.F.R. § 4.7.  Although severe 
degenerative changes in the right index finger were noted, 
the veteran had good range of motion and no pain, thus 
precluding a higher rating under the proper rating code.  See 
38 C.F.R. §§ 4.14, 4.71a, DC 5229.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 10 percent for a right wrist 
wound involving Muscle Group VII, under DC 5307.

While the medical evidence reflects some loss of motion 
concerning the veteran's right wrist wound, the latest VA 
examinations showed no significant muscle impairment.  
Clearly, there is no more than moderate impairment of Muscle 
Group VII as required for the current 10 percent rating under 
Diagnostic Code 5307.

The weight of the credible and probative evidence shows that 
residuals of a wound of the right wrist involving Muscle 
Group VII are not more than 10 percent disabling.  As the 
preponderance of the evidence is against the claim for 
increased rating, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b).

2.  Increased Rating for Disfiguring Scars of the Right Side
of the Face and Lower Lip

The veteran's service-connected face and lower lip scars are 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  During the pendency of the 
veteran's appeal, and effective August 30, 2002, the rating 
criteria for evaluating skin disorders found in the Rating 
Schedule at 38 C.F.R. 4.118 were amended.  See 67 Fed. Reg 
49,590-99 (July 31, 2002).  The modifications to the Rating 
Schedule changed the criteria for rating scars under DCs 
7800-7805 (now codified at 38 C.F.R. § 4.118, DCs 7800-7805 
(2003)).  The new rating criteria changed the basis for 
evaluating disfiguring scars, and now include eight specific 
characteristics of disfigurement to be considered in 
evaluating disfigurement of the head, neck, and face.  Id.

Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the veteran's claim.  However, the Board 
must apply the old law prior to the effective date of the new 
law.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) 
and 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
See also Dudnick v. Brown, 10 Vet. App. 79 (1997) (with 
respect to the amended regulations in question, VA is 
required to apply the amendments to the extent that they are 
more favorable to the claimant than the earlier provisions).  

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations).  The Board may, however, apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

The Board notes that the veteran's service-connected 
disfiguring scars of the right side of the face and lower lip 
were evaluated by the RO under both the new and old rating 
criteria, and that these criteria were provided to the 
veteran and his representative in the November 2003 SSOC.  
See Bernard v. Brown 4 Vet. App. 384 (1993).

Under the old criteria, effective prior to August 30, 2002, 
scars of the head, face, or neck that constituted complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement were assigned a 
disability evaluation of 50 percent.  38 C.F.R. § 4.118, DC 
7800 (2002) (effective prior to August 30, 2002).  Scarring 
that was severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles was 
evaluated as 30 percent disabling.  Id. 

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Under the current regulations, effective on and after August 
30, 2002, disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement is assigned an evaluation of 
80 percent.  38 C.F.R. § 4.118, DC 7800 (2003) (effective 
Aug. 30, 2002).  Disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
with four or five characteristics of disfigurement is 
assigned an evaluation of 50 percent.  Id.  A 30 percent 
evaluation is assigned for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  
Id.  A 10 percent evaluation is assigned for only one 
characteristic of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of 
evaluation under the new version of DC 7800 (effective August 
30, 2002), are: (1) scar five or more inches (13 or more 
centimeters) in length; (2) scar at least one- quarter inch 
(0.6 cm.) in length; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo-or hyper-pigmented in an area exceeding 
six square (sq.) inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

The veteran's service-connected residuals of disfiguring 
scars of the right side of the face and lower lip are 
currently assigned a 30 percent evaluation under DC 7800 (as 
effective both prior to and since August 30, 2002).  Upon 
review of the objective medical evidence of record, the Board 
is of the opinion that a higher evaluation for the veteran's 
facial lacerations is not warranted.

In this case, although the veteran has multiple facial scars 
on the right side of his face and lower lip, these scars, 
taken individually or as a whole, have not been characterized 
on VA examination as causing exceptionally repugnant 
deformity or disfigurement.  There is no indication of 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features.  
Moreover, the only "characteristics of disfigurement" shown 
on examination are a scar at least 6 by 8 cm. on the right 
side of his face, noted on VA examination in April 2000; in 
January 2002, the VA examiner reported atrophy on the right 
side of the face with blotchy pigmentation and some bluish 
discoloration, but not in an area exceeding six square inches 
(39 sq. cm.).  Thus, the current medical evidence does not 
provide objective indication of four or five characteristics 
of disfigurement to warrant a higher evaluation under the 
revised rating criteria.

Regardless of which set of rating criteria is used, the Board 
finds that the preponderance of the objective and competent 
medical evidence of record is against the veteran's claim for 
an evaluation in excess of 30 percent for disfiguring scars 
of the right side of the face and lower lip and his claim is 
denied.  As the preponderance of the evidence is against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) 
concerning the resolution of doubt are not applicable.


ORDER

A rating in excess of 10 percent for residuals of a right 
wrist wound involving Muscle Group VII is denied.

A rating in excess of 30 percent for disfiguring scars of the 
right side of the face and lower lip is denied.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



